MacLean, J. (concurring.)
An attachment was iskued -in this action upon the application and affidavit of the plaintiff, who was unsuccessful at the trial, and against whom - judgment was entered ' on the llthday of November, 1898., From that judgment plaintiff appealed, and filed an undertaking on appeal the 29th-dáy of November, .1898. On November 23, .1898, the defendant, on his own affidavit, the judgment-roll, warrant of attachment, and the affidavit upon which the warrant- was originally issued, procured an order to show cause why the attachment should not -be vacated. This motion, heard upon the papers mentioned above, and upon ah Opposing , affidavit of the plaintiff, was "denied by a justice at the Special .Term, in an order entered on " the 21st day Of December, 1898, and properly, because as the .warrant had been annulled-by the judgment in "favor of the defendant (subd. 12, § 3343, Code Civ. Pro.), “ The statute having" thus provided,, it would not be proper for the court to take upon itself to make any other direction as to the warrant than that which the Legislature has seen fit to . give.” Henry v. Salisbury, 33 App. Div. 293. From the order . denying the motion the defendant appealed to the General Term of the City Court, which reversed the order below and vacated the attachment. The order of the General Term should be reversed.
Order reversed, with costs to the appellant to abide the "event.